DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 12/31/2020.
Claim Rejection 35USC 112(b) regarding claims 1 and 12 are withdrawn based on Applicant’s Amendment filed 12/31/2020. 
Claim Rejection 35USC 101 regarding claims 1-18 are withdrawn based on Applicant’s Amendment filed 12/31/2010.

Allowable Subject Matter
Claims 1, 3-6, 8 and 10-18 are allowed and are renumbered as 1-15.
The following is an examiner’s statement of reasons for allowance: The closest prior art Srinivasan et al (Pub. No. US2010/0057735) and Beyer et al (Pub. No. US2009/0070313) or the cited pertinent references at least to these examples of Alves et al. (US2008/0301135) and/or Chaudhuri et al. (Pub. No. US2010/0235347) are also directed to various aspects of query execution and regular expression based pattern matching in data streams. However, none of Srinivasan and Beyer or the cited references teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1 and similar claim 12. The .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163